otI g
DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 11/20/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “…the control device causes the display device to superimpose the switching position and the target position on the surrounding image, and then causes the display device to hide the target position when the switching position and the target position can be simultaneously displayed on the display device and a prescribed non-display condition is satisfied.”
	It appears the claim is discussing the parking of the vehicle in a perpendicular parking scenario, see instant application Figs 3 – 4.  Yet the only definition of a prescribed non-display condition is discussed in para 0127 – instant application – “However, the present invention is not limited to this embodiment. For example, when the switching position and the target position can be simultaneously displayed in the left half of the touch panel 32 and a prescribed non-display condition is satisfied during the automatic parallel un-parking process, the action plan unit 43 may hide the target position. At this time, the display/non-display of a part connecting the starting point and the ending point of the trajectory displayed on the left half of the touch panel 32 may be switched as appropriate.” 
	Parallel and perpendicular parking are not the same and therefore it is unclear when a prescribed non-display condition is satisfied.  The Examiner will examine with the understanding that a prescribed non-display condition is satisfied during any un-parking situation. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 7, 8, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 7 and 8 recite “…and then causes the display device to further superimpose the target position on the surrounding image when a prescribed display condition is satisfied.”  The specification does not describe or define a “prescribed display condition.” The Examiner will examine with the understanding that a display can display what it needs to depending on the function (park, travel, etc.) of the vehicle. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015074260A (hereinafter referred to as ‘260). 

Claim 1, ‘260 discloses a parking assist system configured to autonomously move a vehicle from a current position to a target position, the parking assist system comprising [see at least p0084, automatic steering control (control for automatically operating the steering 68) is used as control for guiding the vehicle 10 to the target parking position Pptar set in the target parking position setting control]:
an imaging device configured to capture an image of a surrounding of the vehicle [see at least p0048 - The traveling direction image area 110 displays a surrounding image Is corresponding to the traveling direction of the vehicle 10. camera];

a display device configured to display a surrounding image of the vehicle based on the image captured by the imaging device [see at least p0048 - when the vehicle 10 moves forward, the front image from the front camera 30f is displayed. When the vehicle 10 moves backward, the rear image Irr from the rear camera 30rr is displayed. In addition, as shown in FIGS. 4 to 6, a plurality of types of guide images are displayed in the traveling direction image area 110]; and
a control device configured to control a display of the display device based on the surrounding image and to calculate a trajectory of the vehicle from the current position to the target position [see at least p0037 - 0041, If the start condition of the automatic steering control is satisfied by an operation such as the user pressing the automatic steering start button, the ECU 18 calculates a guide route based on the vehicle position Pv and the target parking position Pptar. The guidance route here includes one or more target turning positions Pttar. Then, after performing the automatic steering to the target switching position Pttar, the ECU 18 performs the automatic steering to the target parking position Pptar; (Display control at the time of automatic steering) In display control at the time of automatic steering, various guidance displays are outputted to touch panel 40 in the case of automatic steering control].

‘260 does not specifically disclose the control device causes the display device to superimpose the switching position on the surrounding image and to hide at least a first part of the trajectory, the first part connecting the switching position and the target position.
	However, ‘260 does teach when a turning-over position (target turning-over position Pttar) for changing the steering direction and the running direction to the track, and when the vehicles move to the turning position, the control device displays the peripheral image and the turning position by superimposing on the display device. In the moving direction image area 110, the turning direction image 124 is superimposed [see p0052 and Figs 4 - 6]. 
	When the target parking position image 122 and the target turning position image 124 are relatively close (for example, when the distance L between the target parking position image 122 and the predetermined point of the target turning position image 124 is less than the predetermined distance threshold TH 1). The ECU 18 may display the target turning position image 124 and may prohibit the display of the target parking position image 122 [see p0065 and Figs 4 - 6].
	
Therefore, it would have been obvious to modify  ‘260 to include the control device causes the display device to superimpose the switching position on the surrounding image and to hide at least a first part of the trajectory, the first part connecting the switching position and the target position, so that the driver can easily recognize the direction indicated and the driver can easily recognize the meaning (intention) indicated by the view. 


Claim 2,  see 112 above, as best understood, ‘260 discloses a parking assist system configured to autonomously move a vehicle from a current position to a target position, the parking assist system comprising [see at least p0084, automatic steering control (control for automatically operating the steering 68) is used as control for guiding the vehicle 10 to the target parking position Pptar set in the target parking position setting control]:
an imaging device configured to capture an image of a surrounding of the vehicle [see at least p0048 - The traveling direction image area 110 displays a surrounding image Is corresponding to the traveling direction of the vehicle 10];

a display device configured to display a surrounding image of the vehicle based on the image captured by the imaging device [see at least p0048 - when the vehicle 10 moves forward, the front image from the front camera 30f is displayed. When the vehicle 10 moves backward, the rear image Irr from the rear camera 30rr is displayed. In addition, as shown in FIGS. 4 to 6, a plurality of types of guide images are displayed in the traveling direction image area 110]; and

a control device configured to control a display of the display device based on the surrounding image and to calculate a trajectory of the vehicle from the current position to the target position [see at least p0037 - 0041, If the start condition of the automatic steering control is satisfied by an operation such as the user pressing the automatic steering start button, the ECU 18 calculates a guide route based on the vehicle position Pv and the target parking position Pptar. The guidance route here includes one or more target turning positions Pttar. Then, after performing the automatic steering to the target switching position Pttar, the ECU 18 performs the automatic steering to the target parking position Pptar; (Display control at the time of automatic steering) In display control at the time of automatic steering, various guidance displays are outputted to touch panel 40 in the case of automatic steering control];

‘260 does not specifically disclose wherein in a case where the trajectory includes a switching position for steering the vehicle and changing a moving direction thereof and the vehicle is moving toward the switching position, the control device causes the display device to superimpose the switching position and the target position on the surrounding image, and then causes the display device to hide the target position when the switching position and the target position can be simultaneously displayed on the display device and a prescribed non-display condition is satisfied.

	However, ‘260 does teach when a turning-over position (target turning-over position Pttar) for changing the steering direction and the running direction to the track, and when the vehicles move to the turning position, the control device displays the peripheral image and the turning position by superimposing on the display device. In the moving direction image area 110, the turning direction image 124 is superimposed [see p0052 and Figs 4 - 6]. 
	When the target parking position image 122 and the target turning position image 124 are relatively close (for example, when the distance L between the target parking position image 122 and the predetermined point of the target turning position image 124 is less than the predetermined distance threshold TH 1). The ECU 18 may display the target turning position image 124 and may prohibit the display of the target parking position image 122 [see p0065 and Figs 4 - 6].
	
Therefore, it would have been obvious to modify  ‘260 to include wherein in a case where the trajectory includes a switching position for steering the vehicle and changing a moving direction thereof and the vehicle is moving toward the switching position, the control device causes the display device to superimpose the switching position and the target position on the surrounding image, and then causes the display device to hide the target position when the switching position and the target position can be simultaneously displayed on the display device and a prescribed non-display condition is satisfied, so that the driver can easily recognize the direction indicated and the driver can easily recognize the meaning (intention) indicated by the view. 





Claim(s) 3, 4 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015074260A (hereinafter referred to as ‘260) in view of JP2019189134A (hereinafter referred to as ‘134). 

Claim 3,  ‘260 as modified discloses the parking assist system according to claim 1, but does not specifically disclose wherein in the case where the trajectory includes the switching position and the vehicle is moving toward the switching position, the control device causes the display device to superimpose the switching position and a second part of the trajectory on the surrounding image, the second part connecting the current position and the switching position.
	However, ‘134 discloses a turning position on a route and when the vehicle turns the control device displays a turning position on the display and track the current position of the vehicle to a turning position on the display. It also teaches that a portion of the current position and the return position, can be superimposed [see p0048 – p0060 and Figs 3 - 7].
Therefore, it would have been obvious to modify  ‘260 to include wherein in the case where the trajectory includes the switching position and the vehicle is moving toward the switching position, the control device causes the display device to superimpose the switching position and a second part of the trajectory on the surrounding image, the second part connecting the current position and the switching position, so that the driver can easily recognize the direction indicated and the driver can easily recognize the meaning (intention) indicated by the view. 


Claim 4, ‘260 discloses the  parking assist system according to claim 3, but not specifically wherein in the case where the trajectory includes the switching position and the vehicle is moving toward the switching position, the control device causes the display device to superimpose the switching position, a part connecting a starting point and an ending point of the trajectory, and the target position on the surrounding image, and then causes the display device to stop displaying the target position when a prescribed non-display condition is satisfied.
However, ‘260 does teach when a pre-determined non-display condition is satisfied (when parking position 122 and target turning 124 are relatively close) the display of the target position is stopped.  The ECU 18 may display the target turning position image 124 and may prohibit the display of the target parking position image 122 [see p0065 and Figs 4 - 6]. 
Therefore, it would have been obvious to modify  ‘260 to include wherein in the case where the trajectory includes the switching position and the vehicle is moving toward the switching position, the control device causes the display device to superimpose the switching position, a part connecting a starting point and an ending point of the trajectory, and the target position on the surrounding image, and then causes the display device to stop displaying the target position when a prescribed non-display condition is satisfied, so that the driver can easily recognize the direction indicated and the driver can easily recognize the meaning (intention) indicated by the view. 


Claim 7, see 112 above, as best understood, ‘260 discloses the parking assist system according to claim 2, but does not specifically disclose wherein in the case where the trajectory includes the switching position and the vehicle is moving toward the switching position, the control device causes the display device to superimpose the switching position and a part connecting a starting point and an ending point of the trajectory on the surrounding image, and then causes the display device to further superimpose the target position on the surrounding image when a prescribed display condition is satisfied.
	However, ‘260 does teach when a turning-over position (target turning-over position Pttar) for changing the steering direction and the running direction to the track, and when the vehicles move to the turning position, the control device displays the peripheral image and the turning position by superimposing on the display device. In the moving direction image area 110, the turning direction image 124 is superimposed [see p0052 and Figs 4 - 6]. 
	For more detail, Examiner uses ‘134 which discloses a parking assist system to calculate a vehicle trajectory from a current position to a target position (to execute a parking steering assist control) (to execute parking steering assist control), at least a turning position from a cutting position is at least a cutting position from a turning position. There is a description in which a part to connect between a cutting position and a target position is not displayed. The DS ECU executes parking steering assist control for automatically changing the steering angle so that the host vehicle SV moves along the target movement route. At this time, the DSECU displays instructions on the touch panel 73 such as how to operate an “accelerator pedal and brake pedal” (not shown) and to which position the shift lever should be moved. Further, the DSECU performs support image display control for displaying an image of the “peripheral area of the host vehicle SV” including the target movement path and the direction in which the host vehicle SV moves on the touch panel 73 based on the imaging data. By this support image display control, the DSECU displays the guide graphic G on the touch panel 73 by superimposing it on the image of the peripheral area of the host vehicle SV as necessary; when the target movement route includes the turn-back position, the DSECU superimposes the “guide graphic G including the first graphic G1 and the second graphic G2” illustrated in FIG. 3 on the image of the peripheral area of the host vehicle SV. Display on the touch panel 73. As a result, as shown in FIG. 4, the guide graphic G is displayed on the touch panel 73 as if it is drawn on the road surface; As a result, as shown in FIG. 7, since the guide graphic G is displayed on the touch panel 73, the degree of distortion of the shape of the second graphic G2 is particularly reduced [ see at least p0048 – p0060 and Figs. 3 - 7].
	 
Therefore, it would have been obvious to modify  ‘260 as modified to include wherein in the case where the trajectory includes the switching position and the vehicle is moving toward the switching position, the control device causes the display device to superimpose the switching position and a part connecting a starting point and an ending point of the trajectory on the surrounding image, and then causes the display device to further superimpose the target position on the surrounding image when a prescribed display condition is satisfied, so that the driver can easily recognize the direction indicated and the driver can easily recognize the meaning (intention) indicated by the view. 


Claim 8, see 112 above, as best understood, ‘260 as modified discloses the parking assist system according to claim 3, but does not specifically disclose wherein in the case where the trajectory includes the switching position and the vehicle is moving toward the switching position, the control device causes the display device to superimpose the switching position and a part connecting a starting point and an ending point of the trajectory on the surrounding image, and then causes the display device to further superimpose the target position on the surrounding image when a prescribed display condition is satisfied.
However, ‘260 does teach when a turning-over position (target turning-over position Pttar) for changing the steering direction and the running direction to the track, and when the vehicles move to the turning position, the control device displays the peripheral image and the turning position by superimposing on the display device. In the moving direction image area 110, the turning direction image 124 is superimposed [see p0052 and Figs 4 - 6]. 
	For more detail, Examiner uses ‘134 which discloses a parking assist system to calculate a vehicle trajectory from a current position to a target position (to execute a parking steering assist control) (to execute parking steering assist control), at least a turning position from a cutting position is at least a cutting position from a turning position. There is a description in which a part to connect between a cutting position and a target position is not displayed. The DS ECU executes parking steering assist control for automatically changing the steering angle so that the host vehicle SV moves along the target movement route. At this time, the DSECU displays instructions on the touch panel 73 such as how to operate an “accelerator pedal and brake pedal” (not shown) and to which position the shift lever should be moved. Further, the DSECU performs support image display control for displaying an image of the “peripheral area of the host vehicle SV” including the target movement path and the direction in which the host vehicle SV moves on the touch panel 73 based on the imaging data. By this support image display control, the DSECU displays the guide graphic G on the touch panel 73 by superimposing it on the image of the peripheral area of the host vehicle SV as necessary; when the target movement route includes the turn-back position, the DSECU superimposes the “guide graphic G including the first graphic G1 and the second graphic G2” illustrated in FIG. 3 on the image of the peripheral area of the host vehicle SV. Display on the touch panel 73. As a result, as shown in FIG. 4, the guide graphic G is displayed on the touch panel 73 as if it is drawn on the road surface; As a result, as shown in FIG. 7, since the guide graphic G is displayed on the touch panel 73, the degree of distortion of the shape of the second graphic G2 is particularly reduced [ see at least p0048 – p0060 and Figs. 3 - 7].

Therefore, it would have been obvious to modify  ‘260 as modified to include wherein in the case where the trajectory includes the switching position and the vehicle is moving toward the switching position, the control device causes the display device to superimpose the switching position and a part connecting a starting point and an ending point of the trajectory on the surrounding image, and then causes the display device to further superimpose the target position on the surrounding image when a prescribed display condition is satisfied, so that the driver can easily recognize the direction indicated and the driver can easily recognize the meaning (intention) indicated by the view. 

Claim 9, see 112 above, as best understood, ‘260 as modified discloses the parking assist system according to claim 7, wherein the display condition includes at least one of a first condition and a second condition, the first condition being a condition that the vehicle moves backward so as to be parked, the second condition being a condition that the vehicle parked between two vehicles aligned in a lateral direction of the vehicle moves forward so as to be un-parked.
	‘260 discloses the traveling direction image area 110 displays a surrounding image is corresponding to the traveling direction of the vehicle 10. That is, when the vehicle 10 moves forward, the front image  from the front camera 30f is displayed. When the vehicle 10 moves backward, the rear image Irr from the rear camera 30rr is displayed. In addition, as shown in FIGS. 4 to 6, a plurality of types of guide images are displayed in the traveling direction image area 110 [see at least p0048].
For example, in FIG. 4, when the vehicle 10 is advancing toward the first target turning position Pttar1, the traveling direction image 126 is displayed in the same blue as the turning position image 124 indicating the first target turning position Pttar1. Ru. Further, in the example of FIG. 6, when the vehicle 10 is moving backward toward the target parking position Pptar, the traveling direction image 126 is displayed in the same green as the parking position image 122 indicating the target parking position Pptar.



Claim 10, see 112 above, as best understood, ‘260 as modified discloses the parking assist system according to claim 8, wherein the display condition includes at least one of a first condition and a second condition, the first condition being a condition that the vehicle moves backward so as to be parked, the second condition being a condition that the vehicle parked between two vehicles aligned in a lateral direction of the vehicle moves forward so as to be un-parked.
	‘260 discloses the traveling direction image area 110 displays a surrounding image is corresponding to the traveling direction of the vehicle 10. That is, when the vehicle 10 moves forward, the front image  from the front camera 30f is displayed. When the vehicle 10 moves backward, the rear image Irr from the rear camera 30rr is displayed. In addition, as shown in FIGS. 4 to 6, a plurality of types of guide images are displayed in the traveling direction image area 110 [see at least p0048].

For example, in FIG. 4, when the vehicle 10 is advancing toward the first target turning position Pttar1, the traveling direction image 126 is displayed in the same blue as the turning position image 124 indicating the first target turning position Pttar1. Ru. Further, in the example of FIG. 6, when the vehicle 10 is moving backward toward the target parking position Pptar, the traveling direction image 126 is displayed in the same green as the parking position image 122 indicating the target parking position Pptar [see at least p0054]. 







Claim(s) 5, and 6, are rejected under 35 U.S.C. 103 as being unpatentable over JP2015074260A (hereinafter referred to as ‘260) in view of Watanabe (US 20200086793).
Claim 5,  see 112 above, as best understood, ’260 discloses the parking assist system according to claim 2, but does not specifically disclose wherein the non-display condition includes a condition that the vehicle parked between two vehicles aligned in a fore and aft direction of the vehicle moves forward so as to be un-parked.
	However, Watanabe discloses a periphery monitoring system  as an exemplary display of the peripheral image 46 (overhead image) when the current steering angle of the vehicle 1 corresponds to a steering neutral position. While the current steering angle of the vehicle 1 corresponds to the steering neutral position, that is, the vehicle 1 can advance straight, the driver can easily predict a future position of the vehicle 1. In such a case, the vehicle-marker display-position controller 32a may cause the virtual vehicle image 50 not to be displayed, for example. In this case, the estimated motion line 42 and the estimated direction line 44 extend in the lengthwise direction (for example, immediately behind) of the vehicle 1 on the screen 8a displaying the actual image. By non-display of the virtual vehicle image 50, the driver can understand the surrounding environment of the vehicle 1 (vehicle image 48) more easily. Additionally, by not displaying the virtual vehicle image 50 in accordance with the current steering angle of the vehicle 1, the driver can intuitively recognize that the current steering angle of the vehicle 1 corresponds to the steering neutral position, or that the vehicle 1 is movable straight. The features that the virtual vehicle image 50 is not to be displayed when the current steering angle of the vehicle 1 corresponds to the steering neutral position [see p0102 and Fig 17]. 
	Although Watanabe does not specifically teach the un-parked position, it is clear from the reference that it is capable of not displaying a certain view. It would be obvious to include a non display view of the display so the user or driver can better view the surroundings while traveling, parking or un-parking.
Therefore, it would have been obvious to modify  ‘260 to include wherein the non-display condition includes a condition that the vehicle parked between two vehicles aligned in a fore and aft direction of the vehicle moves forward so as to be un-parked, providing a driver to determine how the vehicle behaves during traveling, or to more intuitively determine whether the vehicle as a whole comes no contact with the object and the driver can understand the surrounding environment of the vehicle more easily.
Claim 6, ‘260 discloses the parking assist system according to claim 4, 
but does not specifically disclose wherein the non-display condition includes a condition that the vehicle parked between two vehicles aligned in a fore and aft direction of the vehicle moves forward so as to be un-marked.
However, Watanabe discloses a periphery monitoring system  as an exemplary display of the peripheral image 46 (overhead image) when the current steering angle of the vehicle 1 corresponds to a steering neutral position. While the current steering angle of the vehicle 1 corresponds to the steering neutral position, that is, the vehicle 1 can advance straight, the driver can easily predict a future position of the vehicle 1. In such a case, the vehicle-marker display-position controller 32a may cause the virtual vehicle image 50 not to be displayed, for example. In this case, the estimated motion line 42 and the estimated direction line 44 extend in the lengthwise direction (for example, immediately behind) of the vehicle 1 on the screen 8a displaying the actual image. By non-display of the virtual vehicle image 50, the driver can understand the surrounding environment of the vehicle 1 (vehicle image 48) more easily. Additionally, by not displaying the virtual vehicle image 50 in accordance with the current steering angle of the vehicle 1, the driver can intuitively recognize that the current steering angle of the vehicle 1 corresponds to the steering neutral position, or that the vehicle 1 is movable straight. The features that the virtual vehicle image 50 is not to be displayed when the current steering angle of the vehicle 1 corresponds to the steering neutral position [see p0102 and Fig 17]. 
	Although Watanabe does not specifically teach the un-parked position, it is clear from the reference that it is capable of not displaying a certain view. It would be obvious to include a non display view of the display so the user or driver can better view the surroundings while traveling, parking or un-parking.
Therefore, it would have been obvious to modify  ‘260 to include wherein the non-display condition includes a condition that the vehicle parked between two vehicles aligned in a fore and aft direction of the vehicle moves forward so as to be un-parked, providing a driver to determine how the vehicle behaves during traveling, or to more intuitively determine whether the vehicle as a whole comes no contact with the object and the driver can understand the surrounding environment of the vehicle more easily.


	Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Renee M. LaRose/
Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664